Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
The following office action in response to the application filed on 5/10/2021.
Claims 1-14 are pending and addressed below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 1-14 are directed to a method, a non-transitory computer readable memory which is a process, machine, manufacturer or composition of matter and thus a statutory category of invention (Step 1: YES).
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more.  The claim recites the limitations of “…providing a menu of a plurality of individuals to said user… wherein each of the plurality of individuals is associated with a respective one or more securities trades; receiving from said user…a selection of at least one of the plurality of individuals; providing for said user … the respective one or more securities trades and an investment information…”.  These recited limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of commercial or legal interactions but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of commercial or legal interactions but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the claim includes the additional elements of a trading platform to perform all the steps of the claim.  The trading platform is recited at a high-level of generality to perform the functions of “providing information, receiving information of the selection, and providing a graphical display of the one or more securities trades and the investment information to the user”, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a particular application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the trading platform to perform the functions of “providing information, receiving information of the selection, and providing a graphical display of the one or more securities trades and the investment information to the user”, above amounts to mere instructions to apply the exception using the generic computer components.  Mere instructions to apply an exception using the generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The additional elements of the trading platform to perform the functions of “providing information, receiving information of the selection, and providing a graphical display of the one or more securities trades and the investment information to the user”, which when viewed either individually, or view the claim as a whole, the additional limitation of the claim does not amount to significantly more than the judicial exception because the claim do not include improvements to another technology or technical field, improvements to the function of the computer itself, and do not provide meaningful limitations beyond general linking the use of an abstract idea to a particular technological environment.  They are adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer (see MPEP 2106.05(f) and see discussion above); or generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  The claim is not patent eligible.
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more.  The claim recites “…collecting information respective of one or more transactions related to securities trading made by a plurality of individual traders…, collecting characteristics of each of said plurality of individual traders, generating a graphical display of said one or more transactions related to securities trading made by said plurality of individual traders, displaying said graphical display to said user…, listing said characteristics of each of said plurality of individual traders to said user…, receiving from said user… a selection of at least one of said plurality of individual traders,  and providing to said user…securities trading information pertaining to the one or more securities trading transactions of said at least one of said plurality of individual traders selected by said user”.  These recited limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of commercial or legal interactions but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of commercial or legal interactions but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the claim includes the additional elements of a trading platform to perform all the steps of the claim.  The trading platform is recited at a high-level of generality to perform the functions of “…collecting information, generating a graphical display of said one or more transactions related to securities trading, displaying said graphical display to user, listing information, receiving information from user, and providing information of securities trading information to the user”, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a particular application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the trading platform to perform the functions of “…collecting information, generating a graphical display of said one or more transactions related to securities trading, displaying said graphical display to user, listing information, receiving information from user, and providing information of securities trading information to the user”, above amounts to mere instructions to apply the exception using the generic computer components.  Mere instructions to apply an exception using the generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The additional elements of the trading platform to perform the functions of “…collecting information, generating a graphical display of said one or more transactions related to securities trading, displaying said graphical display to user, listing information, receiving information from user, and providing information of securities trading information to the user”, which when viewed either individually, or view the claim as a whole, the additional limitation of the claim does not amount to significantly more than the judicial exception because the claim do not include improvements to another technology or technical field, improvements to the function of the computer itself, and do not provide meaningful limitations beyond general linking the use of an abstract idea to a particular technological environment.  They are adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer (see MPEP 2106.05(f) and see discussion above); or generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  The claim is not patent eligible.
As for dependent claims 2-6 and 8-14, these claims recite limitations that further define the abstract idea noted in claims 1 and 7.  These claims further recite the limitations that do not amount to "significantly more" than the abstract idea because the claims do not include improvements to the functioning of a computer or to any other technology or technical field, changing the functions of the computer itself or other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, when viewed either individually, or view the claim as a whole, the additional limitations of the claim do not amount to a claim as a whole that is significantly more than the abstract idea.  The claims are not eligible.
For more information, please see The Patent Subject Matter Eligibility Guidance
(https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility).
Notes: Duquette (8,145,558) teaches systems and methods for analyzing and displaying securities transactions, and more particularly to systems and methods for displaying the details of securities market transactions and order books in near real-time so as to provide the user with information that closely approximates the quality and quantity of information available to a trader on an exchange floor.  Friesen et al. (2010/0235273) teaches a method and a system relates generally to the field of graphical user interfaces and more particularly to the field of graphical user interfaces for electronic trading systems.  Duquette and  Friesen does not teach a method and a non-transitory computer readable medium comprising: providing a menu of a plurality of individuals to said user of said trading platform, wherein each of the plurality of individuals is associated with a respective one or more securities trades made through said trading platform; receiving, from said user of said trading platform, a selection of at least one of the plurality of individuals; providing, for said user of said trading platform, a graphical display of the respective one or more securities trades made through the trading platform; and providing, for said user of said trading platform, an investment information programming through said trading platform, wherein said investment information programming comprises one or more investment information videos, wherein said investment information programming comprises a live stream of an investment education video feed, wherein said investment information programming comprises video of one or more trading individuals, trading in real time and communicating over said trading platform about the security trades being made in real time, wherein the providing, for said user, said graphical display of the respective one or more securities trades made through the trading platform occurs in real time, collecting information respective of one or more transactions related to securities trading made by a plurality of individual traders through said trading platform; collecting characteristics of each of said plurality of individual traders; generating a graphical display of said one or more transactions related to securities trading made by said plurality of individual traders; displaying said graphical display to said user of said trading platform; listing said characteristics of each of said plurality of individual traders to said user of said trading platform; receiving from said user of said trading platform a selection of at least one of said plurality of individual traders; and providing to said user of said trading platform, securities trading information pertaining to the one or more securities trading transactions of said at least one of said plurality of individual traders selected by said user of said trading platform, wherein the characteristics of each of said plurality of individual traders includes one or more of a name, trading experience, account size, and risk tolerance, wherein said at least one of said plurality of individual traders selected by said user of said trading platform provides a rationale for a particular transaction, wherein the securities trading information comprises one or more of trade structure, type of trade, probability of profit, time of trade, underlying quote visual snapshots of the diagrammatical and spatial display of the trade at the time it was sent, of the one or more securities trading transactions of said at least one of said plurality of individual traders selected by said user of said trading platform, and wherein the securities trading information comprises one or more of biographical information of, trade commentary by, additional data for a related stock or option of the one or more securities trading transactions of said at least one of said plurality of individual traders selected by said user of said trading platform.  Claims 1-14 are defined over the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIEN C. NGUYEN whose telephone number is 571-270-5108.  The examiner can normally be reached on Monday-Thursday (6am-2pm EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6108.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIEN C NGUYEN/Primary Examiner, Art Unit 3694